DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s amendment and remarks filed on 2/16/2022 have been entered.  In the amendment, claims 30, 35, 39, 40, and 44 have been amended. 

Allowable Subject Matter
Claims 30-35 and 37-45 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 30 recites a system for determining a position of a mobile receiver unit in an environment, the system comprising: a transmission apparatus, comprising a plurality of ultrasound transmitters and being configured to transmit a plurality of ultrasonic signals in different respective principal directions from the transmission apparatus, each ultrasonic signal encoding a different respective direction identifier; a mobile receiver unit, comprising an ultrasound receiver and being configured to receive the plurality of ultrasonic signals along a plurality of signal paths, wherein at least one of the signal paths includes a reflection off a surface in the environment; a database for storing location information relating to the transmission apparatus and to the surface in the environment; and a processing system, wherein: the 
Independent claim 44 recites a method of determining a position of a mobile receiver unit in an environment, the method comprising: transmitting a plurality of ultrasonic signals in different respective principal directions from a transmission apparatus, each of the ultrasonic signals encoding a different respective direction identifier; receiving the plurality of ultrasonic signals at the mobile receiver unit along a plurality of signal paths, wherein at least one of the signal paths includes a reflection off a surface in the environment; decoding the respective direction identifiers from the received ultrasonic signals; for each of the signal paths, determining a respective time of arrival of the respective ultrasonic signal at the mobile receiver unit; accessing a database to receive location information relating to the transmission apparatus and to the surface in the environment; and using the location information, the respective direction identifiers, and the times of arrival, to estimate the position of the mobile receiver unit. 
The claimed limitations 
as recited in combination in independent claim 30, in particular 
a database for storing location information relating to the transmission apparatus and to the surface in the environment 
and 
 the processing system is configured to access the database to receive location information relating to the transmission apparatus and to the surface in the environment, and to use the location information, the respective direction identifiers, and the times of arrival, to calculate an estimate of the position of the mobile receiver unit
and 
as recited in combination in independent claim 44, in particular 
accessing a database to receive location information relating to the transmission apparatus and to the surface in the environment 
and 
using the location information, the respective direction identifiers, and the times of arrival, to estimate the position of the mobile receiver unit 
are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Booij et al. (EP 2389598), teaches a receiver apparatus comprising: a signal receiver configured to receive a signal comprising a chipping sequence, encoded on a carrier signal at a chip rate; a sampler configured to sample the received signal at a sampling rate which is higher than the chip rate; a correlator configured to cross-correlate the sampled signal with the chipping sequence, at the sampling rate, to generate data representing correlation magnitude over time; and a processing system configured to use the derivative of the correlation magnitude data 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations 
as recited in combination in independent claim 30, in particular 
a database for storing location information relating to the transmission apparatus and to the surface in the environment 
and 
 the processing system is configured to access the database to receive location information relating to the transmission apparatus and to the surface in the environment, and to use the location information, the respective direction identifiers, and the times of arrival, to calculate an estimate of the position of the mobile receiver unit
and 
as recited in combination in independent claim 44, in particular 
accessing a database to receive location information relating to the transmission apparatus and to the surface in the environment 
and 
using the location information, the respective direction identifiers, and the times of arrival, to estimate the position of the mobile receiver unit. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645